DETAILED ACTION
1.	This office action is in response to the communication filed on 12/23/2020.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Applicant’s claim for the benefit of a prior-filed non-provisional application No. 16/444540, filed on 06/18/2019, under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given based on the telephone interview, on 08/24/2022, with attorney Robert Mauri (Reg. No. 41,180).
The application has been amended as follows:

1.	(Currently Amended) A method, comprising:
receiving, at a first computer system and from a second computer system, a request for a selected entry from a database on the first computer system;
performing, by the first computer system, a compressible homomorphic encryption scheme on the data in the database to compute an encrypted answer that corresponds to the selected entry, corresponding to index i, in the database, the performing comprising: 
processing the request to obtain a unary representation of index elements;
for a first dimension of N dimensions into which N entries of the database are indexed, folding the first dimension by multiplying each hyper-row, r, by an r-th encrypted bit corresponding to the hyper-row from a first vector of the index elements and corresponding to an             
                
                    
                        i
                    
                    
                        l
                    
                
            
        -th dimension, which multiplication zeroes out all but the             
                
                    
                        i
                    
                    
                        l
                    
                
            
        -th hyper-row, and by adding all the resulting encrypted hyper-rows to get a smaller database of a smaller number of dimensions; and
proceeding to fold the other dimensions of the N dimensions, one at a time, until what is left is a zero-dimension hypercube comprising only the selected entry corresponding to the index i; and
sending, by the first computer system and to the second computer system, a response to the request, the response comprising the selected entry corresponding to the index i

2.	(Canceled)

3.	(Currently Amended) The method of claim 1, wherein performing by the first computer system a compressible homomorphic encryption scheme on the data in the database to compute an encrypted answer further comprises, prior to the folding, pre-processing the database by breaking the database into smaller matrices and encoding these smaller matrices in a Chinese Remainder Theorem (CRT) representation.  

6.	(Currently Amended) The method of claim 1, wherein performing by the first computer system a compressible homomorphic encryption scheme on the data in the database to compute an encrypted answer further comprises performing, after all the folding has been performed but prior to the send, modulus switching, converting each ciphertext in the selected entry to a ciphertext having a different modulus.  

7.	(Currently Amended) The method of claim 1, wherein the adding uses additive homomorphism for compressed ciphertexts, where compressed ciphertexts are added and multiplied by small scalars.  

8.	(Currently Amended) The method of claim 1, wherein multiplying further comprises right-multiplying matrices having ciphertexts by plaintext matrices.

9.	(Currently Amended) An apparatus, comprising:
one or more memories having computer-readable code thereon; and
one or more processors, the one or more processors, in response to retrieval and execution of the computer-readable code, causing the apparatus to perform operations comprising:
receiving, at a first computer system and from a second computer system, a request for a selected entry from a database on the first computer system;
performing, by the first computer system, a compressible homomorphic encryption scheme on the data in the database to compute an encrypted answer that corresponds to the selected entry, corresponding to index i, in the database, the performing comprising: 
processing the request to obtain a unary representation of index elements;
for a first dimension of N dimensions into which N entries of the database are indexed, folding the first dimension by multiplying each hyper-row, r, by an r-th encrypted bit corresponding to the hyper-row from a first vector of the index elements and corresponding to an             
                
                    
                        i
                    
                    
                        l
                    
                
            
        -th dimension, which multiplication zeroes out all but the             
                
                    
                        i
                    
                    
                        l
                    
                
            
        -th hyper-row, and by adding all the resulting encrypted hyper-rows to get a smaller database of a smaller number of dimensions; and
proceeding to fold the other dimensions of the N dimensions, one at a time, until what is left is a zero-dimension hypercube comprising only the selected entry corresponding to the index i; and
sending, by the first computer system and to the second computer system, a response to the request, the response comprising the selected entry corresponding to the index i

10.	(Canceled)

11.	(Currently Amended) The apparatus of claim 9, wherein performing by the first computer system a compressible homomorphic encryption scheme on the data in the database to compute an encrypted answer further comprises, prior to the folding, pre-processing the database by breaking the database into smaller matrices and encoding these smaller matrices in a Chinese Remainder Theorem (CRT) representation.

14.	(Currently Amended) The apparatus of claim 9, wherein performing by the first computer system a compressible homomorphic encryption scheme on the data in the database to compute an encrypted answer further comprises performing, after all the folding has been performed but prior to the send, modulus switching, converting each ciphertext in the selected entry to a ciphertext having a different modulus.  

15.	(Currently Amended) The apparatus of claim 9, wherein the adding uses additive homomorphism for compressed ciphertexts, where compressed ciphertexts are added and multiplied by small scalars.  

16.	(Currently Amended) The apparatus of claim 9, wherein multiplying further comprises right-multiplying matrices having ciphertexts by plaintext matrices.

17.	(Currently Amended) A computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer system to cause the computer system to perform operations comprising:
receiving, at a first computer system and from a second computer system, a request for a selected entry from a database on the first computer system;
performing, by the first computer system, a compressible homomorphic encryption scheme on the data in the database to compute an encrypted answer that corresponds to the selected entry, corresponding to index i, in the database, the performing comprising: 
processing the request to obtain a unary representation of index elements;
for a first dimension of N dimensions into which N entries of the database are indexed, folding the first dimension by multiplying each hyper-row, r, by an r-th encrypted bit corresponding to the hyper-row from a first vector of the index elements and corresponding to an             
                
                    
                        i
                    
                    
                        l
                    
                
            
        -th dimension, which multiplication zeroes out all but the             
                
                    
                        i
                    
                    
                        l
                    
                
            
        -th hyper-row, and by adding all the resulting encrypted hyper-rows to get a smaller database of a smaller number of dimensions; and
proceeding to fold the other dimensions of the N dimensions, one at a time, until what is left is a zero-dimension hypercube comprising only the selected entry corresponding to the index i; and
sending, by the first computer system and to the second computer system, a response to the request, the response comprising the selected entry corresponding to the index i

18.	(Canceled)

19.	(Currently Amended) The computer program product of claim 17, wherein performing by the first computer system a compressible homomorphic encryption scheme on the data in the database to compute an encrypted answer further comprises, prior to the folding, pre-processing the database by breaking the database into smaller matrices and encoding these smaller matrices in a Chinese Remainder Theorem (CRT) representation.

20.	(Currently Amended) The computer program product of claim 17, wherein performing by the first computer system a compressible homomorphic encryption scheme on the data in the database to compute an encrypted answer further comprises performing, after all the folding has been performed but prior to the send, modulus switching, converting each ciphertext in the selected entry to a ciphertext having a different modulus.  

Allowable Subject Matter
5.	In light of the examiner amendment authorized by the applicant’s representative, claims 1, 3-9, 11-17 and 19-20 are allowed. 

6.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed toward a method to private information retrieval based on homomorphic encryption.  Independent claims 1, 9 and 17 identify the uniquely distinct features of receiving a request for a selected entry corresponding to an index i in a database; processing the request to obtain a unary representation of index elements; for a first dimension of N dimensions into which N entries of the database are indexed, folding the first dimension by multiplying each hyper-row, r, by an r-th encrypted bit corresponding to the hyper-row from a first vector of the index elements and corresponding to an                         
                            
                                
                                    i
                                
                                
                                    l
                                
                            
                        
                    -th dimension, which multiplication zeroes out all but the                         
                            
                                
                                    i
                                
                                
                                    l
                                
                            
                        
                    -th hyper-row, and by adding all the resulting encrypted hyper-rows to get a smaller database of a smaller number of dimensions; and proceeding to fold the other dimensions of the N dimensions, one at a time, until what is left is a zero-dimension hypercube comprising only the selected entry corresponding to the index i; and sending a response to the request, the response comprising the selected entry corresponding to the index i; taken in combination with the remaining limitations of the independent claims are not found in and/or are not obvious in view of the closest recorded prior arts.
One of the closest prior art, SIRDEY et al. (US 20180267981 A1), discloses a method to query a server including a database, wherein the server performs a scalar product between the vector of entries of the database and returns the result. The other closest prior art, Gajek (US 20180183571 A1), discloses a method for providing encrypted data in a database. However, either singularly or in combination, SIRDEY et al. and/or Gajek do/does not disclose the above uniquely distinct features taken in combination with the remaining limitations of the independent claim(s).
Therefore, claims 1, 9, 17, and the respective dependent claims 3-8, 11-16, 19-20 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA, can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2499